Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) :January 12, 2009 PERFORMANCE TECHNOLGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 02-27460 (Commission File Number) 16-1158413 (IRS Employer Identification No.) 205 Indigo Creek Drive Rochester, New York (Address of principal executive offices) (Zip Code) (585) 256-0200 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] P re-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.05 Costs Associated with Exit or Disposal Activities As of January 12, 2009, Performance Technologies, Inc. (the Company)has implemented a strategic reduction of its existing workforce in response to the challenging global economic environment. As a result of this action, the Company has eliminatedtwenty positions, or approximately 8% of its global workforce. This action is expected to yield annual operating expense savings in excess of $1.0 million. In connection with this reduction, the Company expects to incur first quarter 2009 pre-tax restructuring charges of approximately $.5 million, primarily for employee-related costs. Substantially all of these charges will result in cash expenditures. Despite the challenges which the global economy presents, the Company continues to maintain a strong financial position, with approximately $33.2 million of cash and investmentsand no debt as of December 31, 2008. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PERFORMANCE TECHNOLOGIES, INCORPORATED January 13, 2009 By: /s/ John M. Slusser John M. Slusser President and Chief Executive Officer January 13, 2009 By: /s/ Dorrance W. Lamb Dorrance W. Lamb Senior Vice President and Chief Financial Officer
